DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 was considered by the examiner.
Drawings
The drawings filed on 12/16/2020 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objection
Claims 17-21 are objected to because of the following informalities.  Claim 17 recites “… the cylindrical output neck comprising: a cover disk … a first notch …, the cover disk to maintain a static position during rotation of the print particle donor container … a second notch offset … the cover disk during the rotation of the print particle donor container; and a plurality of electrical contact pads rotate with the cylindrical output neck, wherein the plurality of electrical contact pads is electrically connected to a memory device of the print particle donor container.  The claims recite an “output neck comprising” but recites rotation and the connection of a memory device to the contact pads.  Neither is a part of the cylindrical output neck.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAITO (cited by applicant EP2 261 751 A2, also published as US 2010/0286655A1, which is utilized in this action).
SAITO teaches regarding claim 1, a print particle replenishment device TC for replenishing a host device 2, comprising: an output assembly (figure 2) to output print particles, comprising an interfacing portion; and a plurality of contact pads 32 disposed on an outer portion of the output assembly to rotate with the output assembly when opening a channel 36a of the print particle replenishment device TC (figures 5, 8; [0053, 0074]).
Regarding claim 2, the print particle replenishment device TC further comprising a reservoir 40 to store the print particles, and wherein: the output assembly represents a narrower section (shown in figure 5, the TC portion with the cutout area 33) than the reservoir 40, the print particles flow through an output opening 36a (shown in figure 8) along an output direction of the print particles, and the contact pads 32 are disposed at a side wail of the output assembly, along a line that is a cross section of a first plane that is perpendicular to the output direction and a second plane that is parallel to the output direction (figure 5 shows the output direction  via the shutter 14, the contact pad 32 is between the parallel line and a line perpendicular to that line).
Regarding claim 3, the output assembly comprises a cylindrical output neck 33, wherein the contact pads 32 are part of integrated circuitry, the integrated 
Regarding claim 4, the interfacing portion 31 is perpendicular to a rotating axis of the output assembly 23 (the vertical sides are perpendicular to the interfacing portion that holds the contact pad), and perpendicular to a plane along which the contact pads 32 extend [0076].
Regarding claim 5, the interfacing portion 31 comprises a static portion to engage a receiving structure of the host device, wherein the plurality of contact pads 32 is to rotate relative to the static portion into contact with a plurality of counterpart contacts of the host device (figures 6-8; or figures 14-15).
Regarding claim 6, the static portion 31 comprises a cover 23 and a hole (indent portion 31 where the contact pad 32 sits).
Regarding claim 7, the plurality of contact pads 32 extend along a line that is an intersection of a plane perpendicular to a direction of flow of the print particles and a plane parallel to the direction of flow of the print particles, wherein the plurality of contact pads sequentially move in a row in a rotation direction at docking (figure 8 shows docking position and port 36a).
Regarding claim 8, the plurality of contact pads 32 is disposed on a protruding structure (31 has a side ridge in figure 5) of the outer portion of the output assembly (figure 5).
Regarding claim 9, the protruding structure protrudes out of the output assembly approximately in a direction perpendicular to a direction of flow of the print particles (figure 5).
Regarding claim 10, the protruding structure is to engage a rotating counterpart of the host device.
Regarding claim 11, the plurality of contact pads 32 is disposed on a side of the output assembly 23 (shown in figure 5).
Regarding claim 12, the output assembly 23 comprises an at least partially cylindrical side wall, and wherein the plurality of contact pads 32 is disposed on a surface that is approximately tangential to, or that is adjacent and parallel to a surface approximately tangential to, the side wall (figure 5; portion 33 has three walls at different angles and the circular portion has a countless number of tangents for its surface).
Regarding claim 13, wherein a first subset of the plurality of contact pads is disposed on a side of the output assembly and a second subset of the plurality of contact pads is disposed on an end of the output assembly (figure 11 shows four 
Regarding claim 14, the plurality of contact pads 32 is to maintain connection with a corresponding plurality of host device contacts during rotation of the output assembly (shown in figure 8 where contact pad is positioned at top opposite connector 9a and a CRUM reader 9).
Regarding claim 15, the plurality of contact pads 32 is to provide an intermittent connection with a corresponding plurality of host device contacts (figure 8 shows connector 9).
Regarding claim 16, the output assembly 23 is cylindrical in shape (figure 5).

17. A print particle donor container comprising a cylindrical output neck, 
18.    The print particle donor container of claim 17, wherein the interior disk and the plurality of electrical contact pads are to rotate with the print particle donor container while the cover disk maintains the static position relative to a host device receptacle.
19.    The print particle donor container of claim 17, wherein the plurality of electrical contact pads is situated on a planar structure of the exterior of the cylindrical output neck, wherein the planar structure is parallel to the central axis.
Saito teaches regarding claim 22, a method, comprising: rotating a plurality of electrical contacts 32 about a rotating axis of an output assembly 23 of a donor container TC; engaging the plurality of electrical contacts 32 with a plurality of electrical pads 9 of a host device; communicating authentication data to the host device via the plurality of electrical contacts [0074]; and communicating dispense status data related to print material of the donor container to the host device (figures 5 and 8).
Regarding claim 23, the method further comprising updating, by a memory device of the donor container, the dispense status data based on an insertion of a plunger into the donor container [0075, CRUM read and written].
Regarding claim 24, the authentication data is communicated in response to an undocked connection between the donor container and the host device, and wherein the dispense status data is communicated in response to a docked connection between the donor container and the host device.
Regarding claim 25, the plurality of electrical contacts 32 comprises a dispense detection signal contact, a dispense detection ground contact, an authentication signal contact, and an authentication ground contact.

Allowable Subject Matter
Claims 17-21 contain allowable subject matter.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moon et al. (US 2021/0096503 A1), Tokuno et al. (US 2011/0217067 A1), and Leemhuis (2015/0301476 A1) teach pertinent toner cartridges having memories/CRUM/contacts.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        


QG